Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of independent claim 1 and independent claim 20 now requires that an uncovered region of the smallest lateral surface on which the thermal equalization element is not arranged substantially circumferentially surround the thermal equalization element at a location where the thermal equalization element is in abutment with the lateral surface.  As explained in the Remarked filed June 2, 2021, this limitation finds support in Applicant's drawings [figures 4 and 5B], which show a bare part of the lateral surface (64) surrounding the thermal equalization element (64).
Consistent with the prosecution history of the instant application (for example the office action mailed March 8, 2021, the interview summary mailed May 19, 2021, and the Remarks filed June 2, 2021), the examiner has interpreted "abut" to indicate direct physical contact without intervening structures. 
As explained in the office action mailed March 8, 2021 and the interview summary mailed May 19, 2021, the prior art most closely approaching the invention of claims 1 and 20 is Loew et al. (US 20160006086 A1), hereinafter Loew.  As explained in the Remarks filed June 2, 2021, Loew does not teach this feature.  Additionally, the related prior art does not provide a rationale for modifying Loew to include it.

Claims 21-23 are allowed as depending on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al. (US 20100015512 A1), hereinafter Inoue, relates to an electrical storage unit (title).  Inoue (figures 23E and 23F) teaches an electric power storage element (411) which can have a prismatic shape (paragraph 0279).  Inoue teaches a lower case (431) directly covered with a heat-conductive insulating grease (473) which also touches electric power storage element's (411) smallest lateral surface.  

    PNG
    media_image1.png
    382
    436
    media_image1.png
    Greyscale

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 10 a.m. - 6 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Magali P Slawski/Primary Examiner, Art Unit 1721